Citation Nr: 0208834	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  99-20 135A	)	DATE
	)
	)        

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to additional monthly dependency and indemnity 
compensation (DIC) pursuant to 38 U.S.C.A. § 1311(b) (West 
1991 & Supp. 2002).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
March 1981.  He died in May 1997.  The appellant was married 
to the veteran at the time of his death.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO), 
which denied the appellant's claim of entitlement to 
increased DIC benefits, based on the claim that the veteran's 
stepchild, [redacted], should be treated as a surviving child.  
See 38 U.S.C.A. § 1311(b).


FINDINGS OF FACT

1.  The veteran died in May 1997; at the time of his death, 
service connection had been in effect for schizophrenia, 
evaluated as 100 percent disabling; the 100 percent rating 
had been in effect for more than ten years.

2.  The veteran's stepchild, [redacted], was born in February 
1983.

3.  It is not shown that [redacted] was in school after he turned 
18; that he is a helpless child (i.e., that he became 
permanently incapable of self-support by the age of 18), that 
he was a member of the veteran's household at the time of the 
veteran's death, or that he was ever adopted by the veteran.  


CONCLUSION OF LAW

The criteria for increased DIC benefits, based on the 
addition of the veteran's stepchild [redacted] as a surviving 
child, have not been met; the appellant's claim is legally 
insufficient.  38 U.S.C.A. §§ 101, 1311(b), 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.5, 3.57 (2002); Sabonis v. Brown, 
6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant was 
notified in the December 1997 decision that the evidence did 
not show that the relevant criteria had been met for 
increased DIC benefits, based on the addition of the 
veteran's stepchild [redacted] as a surviving child.  That is the 
key issue in this case, and the December 1997 decision, as 
well as the statement of the case (SOC), informed the 
appellant of the applicable regulations.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision and SOC informed the 
appellant of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A (West Supp. 2002).  The appellant has not referenced 
any unobtained evidence that might aid her claim or that 
might be pertinent to the bases of the denial of this claim.  
The Board points out that the nature of this claim is that it 
involves the status of one of the veteran's stepchildren 
under law, and that the outcome of this claim does not depend 
on medical evidence nor does it involve medical issues.  The 
Board therefore finds that there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating this claim.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


II.  Merits

The appellant asserts that she is entitled to additional 
monthly dependency and indemnity compensation (DIC).  
Specifically, she argues that the veteran was incompetent at 
the time he requested that [redacted] and two other stepchildren 
be removed as dependents (in an October 1990 rating action, 
the RO removed the veteran's three stepchildren as 
dependents, and reduced the appellant's apportionment).  She 
also argues that she never received notice of this proposed 
reduction in her apportionment.

The claims folder includes a birth certificate which shows 
that [redacted] was born in February 1983, and that [redacted] is the 
child of the appellant and a man other than the veteran. 

In February 1983, the RO granted the veteran's claim for 
service connection for schizophrenia, evaluated as 100 
percent disabling.  The RO assigned an effective date for 
service connection, and the 100 percent rating, of May 19, 
1981.

In a decision, dated in December 1989, the appellant was 
awarded apportionment in the amount of $167 per month.  The 
RO's decision noted that the appellant was separated from the 
veteran, and that she had custody of their the veteran's 
three stepchildren, to include [redacted].  That same month, the 
RO received a statement from the veteran in which he stated 
that he no longer wished to claim his three stepchildren as 
his dependents.  

In February 1990, the RO wrote to the appellant and informed 
her that the veteran no longer wished to claim his three 
stepchildren as his dependents, and that she may wish to 
oppose this action.  

In October 1990, the RO removed the veteran's three 
stepchildren as dependents, and reduced the appellant's 
apportionment.

The claims folder includes a death certificate which shows 
that the veteran died in May 1997.  At the time of his death, 
service connection was in effect for schizophrenia, evaluated 
as 100 percent disabling.  The 100 percent rating had been in 
effect for over ten years at the time of the veteran's death.  

In June 1997, the RO granted the appellant's claim for DIC 
benefits based on the veteran's receipt of compensation at 
the 100 percent level for 10 years prior to his death in 
1997.  See 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a).  

In December 1997, the appellant filed a claim of entitlement 
to increased DIC benefits, based on the addition of the 
veteran's stepchild [redacted] as a surviving child.  That same 
month, the RO denied the claim.

The Board first notes that the appellant has, in effect, 
challenged the finality of the RO's October 1990 decision, 
which reduced her apportionment from $167 per month to $100 
per month.  Specifically, she argues that she never received 
notice of the proposed reduction, as she had moved to a 
different apartment within her building, such that the RO 
sent its notice to the wrong address.  See notice of 
disagreement, received in July 1998.  The Board notes that 
her allegations could be read to include the assertion that 
she never received notice of the RO's October 1990 decision.  

A review of the claims file shows that the RO sent the 
appellant notice of the proposed reduction in her 
apportionment in a letter, dated in February 1990.  It 
appears that the RO sent its letter to the same address it 
had used to notify her of her apportionment award in August 
1989, and that this was the appellant's last address of 
record.  See RO's notice to appellant, dated in August 1989; 
see also Ashley v. Derwinski, 2 Vet. App. 62 (1992) 
(presumption of regularity attaches to the acts of public 
officers).  Without more, the appellant's statement that the 
RO's February 1990 letter, and/or the RO's October 1990 
decision, were not received is insufficient to rebut the 
presumption of regularity.  See YT v. Brown, 9 Vet. App. 195, 
199 (1996).  The Board therefore concludes that the 
presumption of regularity has not been rebutted.  Given the 
foregoing, and as there was no appeal to the RO's October 
1990 decision, it became final.  See 38 U.S.C.A. § 7105(c); 
see also 38 C.F.R. §§ 20.200, 20.202.

If there is a surviving spouse with one or more children 
below the age of eighteen of a deceased veteran, the 
dependency and indemnity compensation paid monthly to the 
surviving spouse shall be increased by $234 for each such 
child.  38 U.S.C.A. § 1311(b); see also 38 C.F.R. § 
3.5(e)(3).  The issue, therefore, is whether [redacted] may be 
considered a child of the veteran.  

The term "child" is defined at 38 C.F.R. § 3.57, which 
provides:

(a) General. (1) Except as provided in paragraphs 
(a)(2) and (3) of this section, the term child of 
the veteran means an unmarried person who is a 
legitimate child, a child legally adopted before 
the age of 18 years, a stepchild who acquired that 
status before the age of 18 years and who is a 
member of the veteran's household or was a member 
of the veteran's household at the time of the 
veteran's death, or an 
illegitimate child; and
    (i) Who is under the age of 18 years; or
    (ii) Who, before reaching the age of 18 years, 
became permanently 
incapable of self-support; or
    (iii) Who, after reaching the age of 18 years 
and until completion 
of education or training (but not after reaching 
the age of 23 years) is 
pursuing a course of instruction at an approved 
educational institution. 

As previously noted, [redacted]'s birth certificate indicates that 
he is now over age 18.  It is neither contended nor shown 
that he is in school, that he is a helpless child (i.e., that 
he became permanently incapable of self-support by the age of 
18), that he was a member of the veteran's household at the 
time of the veteran's death, or that he was ever adopted by 
the veteran.  

Accordingly, there is no basis to find that [redacted] is a child 
of the veteran.  See 38 C.F.R. §§ 3.5(e)(3), 3.57.  The 
criteria for additional monthly dependency and indemnity 
compensation (DIC) pursuant to 38 U.S.C.A. § 1311(b) have 
therefore not been met, and the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Additional monthly dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1311(b) is denied. 


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

